EXHIBIT 10.2.1

 

image1.jpeg [axgn20161025ex1021766d8001.jpg]

TEXAS ASSOCIATION OF REALTORS®

Commercial Lease Amendment 2

USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.

©Texas Association of REALTORS®, Inc. 2010

 

2nd AMENDMENT TO THE COMMERCIAL LEASE BETWEEN THE UNDERSIGNED PARTIES CONCERNING
THE LEASED PREMISES AT    300 Boone Rd, Burleson, TX 76028. This Second
Amendment amends the lease between the parties dated April 1, 2015, as amended
pursuant to Amendment No. 1 to Boone Business Park Commercial Lease also dated
April 1, 2015.

Effective on   November 1, 2016   , Landlord and Tenant amend the
above-referenced lease as follows:

 

☒ A. Leased Premises: The suite or unit number identified in Paragraph 2A(1) is:

 

☒ (1) changed to  A-2,3,4,5   .

 

☒ (2) contains approximately  10,000  square feet.

 

☒ B. Term:

 

☒ (1) The length of the term stated in Paragraph 3A is changed to  29  months
and               days.

 

☒ (2) The Commencement Date stated in Paragraph 3A is changed to  November 1,
2016   .

 

☒ (3) The Expiration Date stated in Paragraph 3A is changed to  March 31, 2019 
 .

 

☒ C. Rent: The amount of the base monthly rent specified in Paragraph 4A is
changed to:

 

$                    7,314.57 from              11/01/2016               to
             03/31/2019                ;

$                                   from
                                              to
                                               ;

$                                   from
                                              to
                                               ;

$                                   from
                                              to
                                               ;

$                                   from
                                              to
                                               .

 

☐ D. Security Deposit: The amount of the security deposit in Paragraph 5 is
changed to $                                .

 

☐ E. Maintenance and Repairs: The following item(s) specified in the identified
subparagraph of Paragraph 15C will be maintained by the party designated below:

 

 

 

 

 

 

 

 

Para. No.

 

Description

 

Responsible Party

 

 

 

 

 

 

 

 

 

 

 

☐ N/A ☐ Landlord ☐ Tenant

 

 

 

 

 

☐ N/A ☐ Landlord ☐ Tenant

 

 

 

 

 

☐ N/A ☐ Landlord ☐ Tenant

 

 

 

 

 

☐ N/A ☐ Landlord ☐ Tenant

 

☐ F. Parking:

 

☐ (1) Common Parking: The number of vehicles identified in Paragraph A(1) of the
Commercial Lease Parking Addendum is changed                          to
vehicles.

 

☐ (2) Restricted Common Parking for Tenants: The number of vehicles identified
in Paragraph A(2) of the Commercial Lease Parking Addendum is changed to
                                    vehicles.

 

 



 

1

 

 

(TAR-2114) 1-26-10

Initialed for Identification by Landlord: RO,     , and Tenant: GGF,  X 

Page 1 of 2

 

 

 

Orr, 504 Timber Ct. Burleson, TX 76028

 

 

Phone: 817.295.2238           Fax: 817.265.0441     Michael Langford

Axogen

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026    www.zipLogix.com

 

--------------------------------------------------------------------------------

 



 

 

Amendment to Commercial Lease concerning

300 Boone Rd, Burleson, TX    76028

 

☐ (3) Assigned Parking: Tenant’s assigned parking areas identified in Paragraph
A(3) of the Commercial Lease Parking Addendum is changed to                    
                 

 

 

 

 

 

☐ (4) Parking Rental: The amount of rent identified in Paragraph B of the
Commercial Lease Parking Addendum is changed to $                               
                     .

 

☐ G. Other: Paragraph(s)                                          are changed to
read (cite specific paragraphs and copy the applicable paragraphs verbatim,
making any necessary changes):

 

 

 

 

 

 

 

 

Landlord:

Ja-Cole L.P.

 

Tenant:

AxoGen Corporation

 

 

 

 

 

By:

 

 

By:

/s/ Greg Freitag

 

 

By (signature):

/s/ Rob Orr

 

 

 

 

By (signature):

/s/ Greg Freitag

 

 

 

Printed Name:

Rob Orr

 

 

 

 

Printed Name:

Greg Freitag

 

 

 

Title:

President

Date:

10/24/2016

 

 

Title:

General Counsel

Date:

10-25-2016

 

By:

 

 

By:

 

 

 

By (signature):

 

 

 

 

 

By (signature):

 

 

 

 

Printed Name:

 

 

 

 

 

Printed Name:

 

 

 

 

Title:

 

Date:

 

 

 

Title:

 

Date:

 

 

 

 

 

 

 

(TAR-2114) 1-26-10

 

Page 2 of 2

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026    www.zipLogix.com

Axogen

 

--------------------------------------------------------------------------------